—Appeal unanimously dismissed without costs. Memorandum: Pursuant to the stipulated order suspending judgment for a six-month period, respondent waived her right to appeal with respect to any subsequent determination that she failed to comply with the conditions in the suspended judgment (see, Matter of Department of Social Servs. [Martha R.] v Herbert R., 213 AD2d 636). In any event, Family Court’s determination that respondent failed to comply with the conditions in the suspended judgment is supported by a preponderance of the evidence (see, Matter of Daryl H., 272 AD2d 935). (Appeal from Order of Genesee County Family Court, Graney, J. — Terminate Parental Rights.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Burns, JJ.